Opinion by
William W. Porter, J.,
This was an application for an attachment against the real estate of an absent husband by a deserted wife, based upon the provisions of the acts of February 22, 1718 and May 4, 1855. The facts set forth in the petition do not bring the petitioner within the provisions of the act of 1718, standing alone. But it is said that the case comes within the act of 1855, which provides that, “ whenever any husband from drunkenness, profligacy or other cause, shall neglect or refuse to provide for his wife, or shall desert her, she shall have all the rights and privileges secured to a feme sole trader under the act of 22d February, 1718, entitled ‘an act concerning feme sole traders,’ and be subject as therein provided, and her property real and personal, howsoever acquired, shall be subject to her free and absolute disposal during life ánd by her will without liability to be interfered with or obtained by such husband, and in case of her intestacy shall go to her next of kin as if he were previously dead.”
We are of opinion that this act does not confer upon deserted wives (as described in its provisions) all the privileges set forth in the act of 1718, but only those which inhere in women as feme sole traders, namely, those affecting their rights in their own estate and earnings and their right to trade. The expressions used in the act, both in the portion quoted as elsewhere, leave no room to doubt the soundness of this construction which follows the decision of the Supreme Court in Duquesne Savings Bank’s Appeal, 96 Pa. 298.
The order is affirmed.